Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2005

Lind v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2193




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lind v. Comm Social Security" (2005). 2005 Decisions. Paper 1175.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1175


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-2193


                                     JOHN L. LIND,

                                                        Appellant

                                              v.

                           JO ANNE B. BARNHART,
                      COMMISSIONER OF SOCIAL SECURITY


                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 02-cv-02790)
                          District Judge: Bruce W. Kauffman


                       Submitted under Third Circuit LAR 34.1(a)
                                      on 1/13/05

                BEFORE: ROTH and CHERTOFF*, Circuit Judges, and
                           IRENAS,** District Judge

                              (Opinion Filed May 17, 2005)




       *This case was submitted to the panel of Judges Roth, Chertoff and Irenas. Judge
Chertoff resigned after submission, but before the filing of the opinion. The decision is
filed by quorum of the panel. 28 U.S.C. § 46(d).
        **Honorable Joseph E. Irenas, , United States District Court Judge for the District
of New Jersey, sitting by designation.
                                         OPINION

ROTH, Circuit Judge:

       This case is an appeal of the decision of the Commissioner of the Social Security

Administration to deny John Lind’s claim for Social Security Income (SSI) based on a

disability. We have jurisdiction over this appeal from the District Court’s final order

awarding summary judgment to the Commissioner pursuant to 28 U.S.C. § 1291 and 42

U.S.C. § 405(g). The detailed history and facts of the case are presented in the District

Court’s opinion, Lind v. Barnhart, No. 02-2790, slip op. at 1-3 (E.D. Pa. April 6, 2004),

and will only be summarized here. At issue in this appeal is whether substantial evidence

supports the decision that Lind is not entitled to SSI because he is not so functionally

limited as to preclude his performance of sedentary work with limitations.

       Our review of the District Court's order is plenary, but we may reverse the grant of

summary judgment to the Commissioner only if we conclude that the Administrative Law

Judge's (ALJ) findings were not supported by substantial evidence. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence is that evidence that "a reasonable

mind might accept as adequate to support a conclusion." Hartranft v. Apfel, 181 F.3d 358,

360 (3d Cir. 1999) (internal citations omitted).

       The disability standard requires evidence of a medically determinable impairment

that is so severe as to prevent an individual’s performance of any substantial gainful

                                              2
activity which exists in the national economy. 42 U.S.C. § 423(d)(1)(A). Lind claims he

suffers from a variety of ailments including amputation of his arm, heart problems,

breathing and respiratory problems, hearing loss, and memory loss and that these

disabilities constitute a severe impairment and preclude him from working. At the

hearing, the ALJ determined that Lind had a combination of impairments that are

“severe,” but found that he did not qualify for a conclusive presumption of disability

because his combination of impairments did not meet those listed in the applicable

regulations. (Transcript at 31). The ALJ further found that Lind could not perform his

past work as a stock supervisor or cashier, but that he does retain the residual functional

capacity to perform sedentary work. Therefore, the ALJ found Lind to not be disabled

and denied benefits. The ALJ’s decision became the Commissioner’s final decision

under 42 U.S.C. § 405(g).

       Lind then filed a complaint in the U.S. District Court for the Eastern District of

Pennsylvania seeking to overturn the ALJ’s decision. After the Magistrate Judge issued a

Report and Recommendation, Lind specifically objected to the Magistrate’s

recommendation to deny summary judgment based on the ALJ’s conclusion of past

relevant work and the weight the ALJ accorded to the evaluation by the clinical

psychologist. The District Court found that substantial evidence supported the ALJ’s

decision and granted summary judgment for the Commissioner. Lind now argues to this

Court that the ALJ’s findings that Lind can perform sustained sedentary work and does



                                              3
not have a severe mental impairment were in error.

       Lind first argues that the ALJ improperly found that Lind’s physical impairments

allow him to perform sustained sedentary work. The ALJ properly found that Lind

suffered from the ailments noted above, based on medical records and the testimony of

experts. The ALJ also considered Lind’s testimony, consistent with the applicable

regulations. See 20 C.F.R. 404.1529(a), 416.919(a). After considering this evidence, the

ALJ found that Lind’s impairments nonetheless allowed him to perform sedentary work.

This conclusion is supported by substantial evidence in the record.

       Lind also contends that the ALJ improperly determined that Lind could perform

past relevant work and that Lind’s mental impairments, contrary to the ALJ’s finding,

render him unable to perform sustained sedentary work. Lind argues that the ALJ did not

find that Lind had a “severe” mental impairment and further disregarded the effect of

Lind’s psychological impairments in determining Lind’s residual functional capacity for

sedentary work. Lind specifically claims that the ALJ completed the required Psychiatric

Review Technique Form (“PRTF”), but did not use that form in her analysis and

conclusions.

       Lind’s contention regarding the ALJ’s finding of mental impairment and use of the

PRTF is not supported by the record. Contrary to Lind’s assertion, the ALJ specifically

found that Lind had a “severe” mental impairment. (Transcript at 31). As the Magistrate

found, the ALJ used the PRTF and information in it in her decision. (R&R at 15). The



                                            4
ALJ considered Lind’s mental impairment throughout the sequential evaluation process,

addressed the consultative mental evaluation by Dr. Siegel and state agency psychologist

Dr. Gold, and discussed Lind’s testimony regarding his mental condition. After fairly

considering all of this evidence, the ALJ concluded that Lind had some limitations but

determined that, under step five of the sequential evaluation process, Lind had some

residual functional capacity and could perform some limited types of work. Thus, Lind’s

contention that the ALJ did not properly consider the evidence of Lind’s mental condition

in the analysis of his work capacity is unfounded. Further, the ALJ’s conclusion is

supported by substantial evidence including Lind’s medical history, own testimony, and

the testimony of more than one medical expert.

       The decision of the ALJ that Lind is not entitled to SSI is supported by substantial

evidence. The ALJ properly applied the applicable guidelines to determine that Lind

could perform sedentary work, notwithstanding his medical condition. This

determination was supported by the medical evidence discussed above. Thus, because the

decision of the ALJ is supported by substantial evidence, the District Court’s grant of

summary judgment for the Commissioner will be affirmed.




                                             5